                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


STEPHEN LEONARD GUARDINO, JR.
,

                        Plaintiff,

v.                                                           Case No: 6:18-cv-1504-Orl-41GJK

STEWART-MARCHMAN-ACT
BEHAVIORAL HEALTHCARE,

                        Defendant.
                                              /

                                              ORDER

         THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Judge Gregory

J. Kelly submitted a Report and Recommendation (Doc. 3), in which he recommends that the

Application be denied. He further recommends that the Complaint (Doc. 1) be dismissed without

prejudice because it is frivolous and fails to comply with Federal Rule of Civil Procedure 8. (Id.

at 4).

         After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 3) is ADOPTED and CONFIRMED and

                made a part of this Order.

            2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

                Costs (Doc. 2) is DENIED.

            3. The case is DISMISSED without prejudice.



                                             Page 1 of 2
           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on November 13, 2018.




Copies furnished to:

Unrepresented Party




                                           Page 2 of 2
